Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Claims
This action is in response to the applicant’s filing on November 21, 2019.  Claims 1-15 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 10-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 10 recites the limitation “the one or more data recognition models”.  There is insufficient antecedent basis for this limitation in the claim.  
Claims 11-13 are rejected for incorporation of the errors of the base claim by dependency.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jun et al., U.S. Patent 10,349,798 B2 (2019) in view of Cella et al., U.S. Patent 11,327,475 B2 (2022).
As to claim 1, Jun et al. discloses an electronic apparatus comprising: 
a storage (Column 6, Lines 1-33); 
at least one sensor (Column 4, Line 55 – Column 5, Line 6); and 
at least one processor (Column 5, Lines 19-25, Column 8, Lines 28-43, Figure 5) configured to execute stored instructions to: 
while the electronic apparatus is moving, capture a surrounding image by using the at least one sensor (Column 4, Line 55 – Column 5, Line 6), 
when an unable-to-move situation occurs while the electronic apparatus is moving, generate context data comprising a surrounding image captured within a predetermined time from a time when the unable-to-move situation has occurred (Column 22, Line 29 – Column 23, Line 4), 
store, in the storage, the generated context data corresponding to the unable-to-move situation having occurred (Column 6, Lines 1-33).
Jun et al. does not disclose using data recognition models, as claimed.
Cella et al. discloses to learn the stored context data by using one or more data recognition models (Column 12, Line 45 – Column 3, Line 2).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the electronic apparatus disclosed by Jun et al., with the data recognition models, as disclosed by Cella et al., to utilize a standard technique to model the situation for later access of the condition impacting travel.
As to claim 14, Jun et al. discloses an operating method of an electronic apparatus, the method comprising: while the electronic apparatus is moving, capturing a surrounding image (Column 4, Line 55 – Column 5, Line 6); 
when an unable-to-move situation occurs while the electronic apparatus is moving, generating context data comprising a surrounding image captured within a predetermined time from a time when the unable-to-move situation has occurred (Column 22, Line 29 – Column 23, Line 4); 
storing the generated context data corresponding to the unable-to-move situation having occurred (Column 6, Lines 1-33).
Jun et al. does not disclose data recognition models, as claimed.
Cella et al. discloses learning the stored context data by using one or more data recognition models (Column 12, Line 45 – Column 3, Line 2).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the operating method disclosed by Jun et al., with the data recognition models, as disclosed by Cella et al., to utilize a standard technique to model the situation for later access of the condition impacting travel.

Allowable Subject Matter
Claims 2-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ANDREW BERNS whose telephone number is (313)446-4892. The examiner can normally be reached Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marc Burgess can be reached on 571-272-9385. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL BERNS
Primary Examiner
Art Unit 3663



/MICHAEL A BERNS/Primary Examiner, Art Unit 3666